DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 states “Illumination apparatus (1) for illuminating the operating field”, and should be “An illumination apparatus (1) for illuminating the operating field”.
Claims 2-8 state “illumination apparatus (1) according to claim 1” in preamble, and should be “The illumination apparatus (1) according to claim 1”.
Claim 9 states “System comprising an illumination apparatus (1) according to claim 1 and an endoscope imager (5)”, and should be “A system comprising the illumination apparatus (1) according to claim 1 and the endoscope imager (5)”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radiation source” in claims 3 and 4, and “filter” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The Claim 8 recites “means for varying the inclination” and does not have sufficient structural element(s) to specify varying the inclination as required by the claim limitations. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “selected from the group consisting of snap-on means, clip-on-means, strapping-on-means, positive-locking means, screw-means, silicone rubber or other non-permanent adhesive means” and the claim contains improper Markush claim. The proper form of a Markush claim should be "selected from the group consisting of A, B, and C", not "selected from the group consisting of A, B, or C". Appropriate correction is required.
Claim limitation “means for varying the inclination” in Claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Claim 8 recites “means for varying the inclination” and does not have sufficient structural element(s) to specify varying the inclination as required by the claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 20040215057) in view of Ouyang et al. (US 20200221932).	
Regarding Claim 1, Wellman et al. disclose Illumination apparatus (1) for illuminating the operating field during open surgery with radiation to cause fluorescence ([0028] light source 47 can be of any source, including incandescent, solid state, fluorescent), 
the apparatus (1) comprising a main body (2)(Figs.6A-C, portion 30) comprising an opening (3) configured to release the radiation (18)([0028] light source 47 coupled to a light port 39 of a standard endoscope. Light port 39 can also be attached to first portion 30. The light from light source 47 may optionally be passed through a focusing lens prior to being directed into the viewing passageway of the endoscope).
However, Wellman et al. do not teach wherein the apparatus (1) comprises attachment means (4) for attaching the main body (2) sideways to an endoscope imager (5). 
Ouyang et al. teach wherein the apparatus (1) comprises attachment means (4) for attaching the main body (2)(Figs.4A-B, handle 140; slidably mate) sideways to an endoscope imager (5) (Figs.4A-B, an endoscope including an insert housing 138  configured to slidably mate to handle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wellman et al. to have teach wherein the apparatus (1) comprises attachment means (4) for attaching the main body (2) sideways to an endoscope imager (5) as taught by Ouyang et al. in order to provide connection of an endoscope to a handle ([0078] of Ouyang et al.). The modified device of Wellman et al. in view of Ouyang et al. will hereinafter be referred to as the modified device of Wellman et al. and Ouyang et al.
Regarding Claim 2, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, and Ouyang et al. teach wherein the attachment means (4) are selected from the group consisting of snap-on means, clip-on-means, strapping-on-means, positive- locking means, screw-means, silicone rubber or other non- permanent adhesive means ([0028] Figs.4A-B, the insert housing 138 is configured to slidably mate with, e.g., snap-fit in, a side-slot formed in handle 140 (see side-slot or socket 440 in FIG. 4A)).
Regarding Claim 9, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, and Wellman et al. teach system comprising an illumination apparatus (1) according to claim 1 and an endoscope imager (5)(light source 47 and endoscope 70).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 20040215057) in view of Ouyang et al. (US 20200221932) and further in view of Vayser et al. (US 20160058494).	
Regarding Claim 3, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the main body (2) comprises a radiation source which provides the radiation. 
Vayser et al. teach wherein the main body (2)(handle 102) comprises a radiation source which provides the radiation (an illumination element such as an LED may be disposed in the handle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Wellman et al. and Ouyang et al. to have wherein the main body (2) comprises a radiation source which provides the radiation as taught by Vayser et al. in order to provide illumination to the surgical field ([0065] of Vayser et al.).
Regarding Claim 4, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the main body (2) is connected to a radiation source which provides the radiation.
Vayser et al. teach wherein the main body (2) is connected to a radiation source which provides the radiation ([0050] the service line may include a fiber optic input cable for optically coupling with an external light source).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Wellman et al. and Ouyang et al. to have wherein the main body (2) is connected to a radiation source which provides the radiation as taught by Vayser et al. in order to provide illumination to the surgical field ([0065] of Vayser et al.).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 20040215057) in view of Ouyang et al. (US 20200221932) and further in view of Wild (US 6605036).	
Regarding Claim 5, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the main body (2) comprises finger accommodation means (6).
Wild teaches wherein the main body (2) comprises finger accommodation means (6)(col.3, lns.21-38, handle is ergonomically configured as a generally elongate handle provided with surface depressions arranged to accommodate at least a thumb tip and middle finger tip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Wellman et al. and Ouyang et al. to have wherein the main body (2) comprises finger accommodation means (6) as taught by Wild in order to provide ergonomically configured handle to accommodate fingers grip (col.3, lns.21-38, of Wild).
Regarding Claim 6, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the main body comprises means (15) allowing it to be connected to a stand or a robotic arm or a semi-automatic arm.
Wild teaches wherein the main body comprises means (15) allowing it to be connected to a stand or a robotic arm or a semi-automatic arm (col.7, lns.11-35, fixation system is preferably used to anchor the endoscope to the operating table or other support).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Wellman et al. and Ouyang et al. to have wherein the main body comprises means (15) allowing it to be connected to a stand or a robotic arm or a semi-automatic arm as taught by Wild in order to provide securely mounting the endoscope to an operating table (col.6, lns.53-67 of Wild).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 20040215057) in view of Ouyang et al. (US 20200221932) and further in view of Yu et al. (US 20170209033).	
Regarding Claim 7, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein a filter is inserted in the opening (3) which allows only the radiation used to cause fluorescence to pass.
Yu et al. teach wherein a filter ([0011]-[0013] and [0034]  optical filter 28 located within the housing 21) is inserted in the opening (3) which allows only the radiation used to cause fluorescence to pass ([0071]-[0072] an optical filter receptacle positioned such that the reflectance and fluorescence emissions are transmitted to an optical filter before reaching the first imaging sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Wellman et al. and Ouyang et al. to have wherein a filter is inserted in the opening (3) which allows only the radiation used to cause fluorescence to pass as taught by Yu et al. in order to provide an optical filter to block reflectance emission ([0011]-[0013] of Yu et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 20040215057) in view of Ouyang et al. (US 20200221932) and further in view of Lemmey (US 4915626).	
Regarding Claim 8, the modified device of Wellman et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 1, but does not teach means for varying the inclination of the radiation exiting the illumination apparatus (1) when it is attached to the endoscope imager (5).
Lemmey teaches means for varying the inclination of the radiation exiting the illumination apparatus (1) (col.3, lns.3-17, fiber optic light guide 30 by swivel bracket 64. Swivel bracket 64 permits the angle between mounting tube 60 and light guide 30 to vary according to the angle of alignment ) when it is attached to the endoscope imager (5)(micro camera 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Wellman et al. and Ouyang et al. to have means for varying the inclination of the radiation exiting the illumination apparatus (1) when it is attached to the endoscope imager (5) as taught by Lemmey in order to provide varying angle alignment (col.3, lns.3-17 of Lemmey).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210186304 A1	Joshi; Sharmad S. et al.
US 20170143188 A1	Oskin; Christopher L. et al.
US 20210022720 A1	Smith; Paul et al.
US 20190217080 A1	Moss; Kevin L. et al.
US 20130071077 A1	Demers; Joseph R. et al.
US 20220248944 A1	Dacosta; Ralph S. et al.
Joshi et al. (US 20210186304) disclose an endoscopic deployment device 400 having a handle coupler 414 extending from a distal end 403 of the endoscopic deployment device 400 to a proximal end 405 of the endoscopic deployment device 400. The handle coupler 414 is configured to receive a handle of the elongated end effector device.  (See figure below and [0076]).

    PNG
    media_image1.png
    558
    606
    media_image1.png
    Greyscale

Oskin et al. (US 20170143188) disclose an endoscope 10 including a flexible, elongated insertion tube 12 extending from a distal end 14 to a proximal end 16. Cable(s) 24 also may include means for providing illumination at distal end 14 of the insertion tube 12. For example, the cable 24 may contain a first fiber optic bundle which couples illumination from the unit 26 through a fiber optic bundle in the insertion tube 12 to an illumination window at the distal end 14. Clip 300 may include any of the features described above in connection with clip 30. In some aspects, however, clip 300 may define an elongated channel 420 for receiving a handle 100 of an auxiliary tool. Elongated channel 420 may be defined by a curved lateral side wall 400 extending away from base 320 in a first direction and one or more arm(s) 440 extending away from base 320 in a second direction opposite the first direction.  (See figures below and [0030]-[0033]).

    PNG
    media_image2.png
    537
    612
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    439
    533
    media_image3.png
    Greyscale

Smith et al. (US 20210022720) disclose a fastening device and related methods of use. One or more electrical cables may extend from the proximal end of endoscope 10 (such as handle 40) to tip 30 and may provide electrical controls to imaging, lighting, and/or other electrical devices in or on tip 30, and may carry imaging signals from tip 30 proximally to be processed and/or displayed on a display. Arms 109 may be flexible, e.g., to elastically deflect, or flex apart from each other. Arms 109 define an opening 108c that accepts the medical device. Each arm 109 may deflect, or flex radially outward to accept the medical device, and be biased radially inward to rigidly couple to the medical device, e.g., to engage circumferentially around the endoscope 10.  (See figures below).

    PNG
    media_image4.png
    348
    750
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    540
    media_image5.png
    Greyscale

Moss et al. (US 20190217080) disclose treatment tip apparatuses. FIGS. 20A and 20B illustrate the temporary attachment of an applicator gun for use with the applicator tips described herein. In this example the reusable applicator is secured over a lip or edge by an attachment site on the applicator. FIG. 20B shows the apparatus of FIG. 20A coupled to a lip or edge.  (See figure below).

    PNG
    media_image6.png
    542
    764
    media_image6.png
    Greyscale

Demers et al. (US 20130071077) disclose an endoscope connector method and apparatus. The imaging assembly connector fitting can include an optical filter 292. The filter can be permanently attached to the imaging assembly connector fitting or can be removable. The filter can be positioned in front of electronic imaging sensor 250 for use in spectroscopic discrimination, such as for fluorescence measurement. (See figures 19-20 and [0095]).
Dacosta et al. (US 20220248944) disclose a modular endoscopic system for visualization of disease. A first piece or prong may include a white light source for white light imaging and an optical sensor for receiving signals responsive to illumination of a target with white light during white light imaging; a second piece or prong may include a fluorescent excitation light source for fluorescent imaging, a fluorescent emission filter to filter signals responsive to illumination of the target with the fluorescent excitation light, and an optical sensor for receiving the filtered signals responsive to illumination of the target with the fluorescent excitation light during fluorescent imaging.  (See figures and [0086]-[0090]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795